Title: To John Adams from Edmund Jenings, 7 August 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels August. 7th 1780
     
     Having receivd a Letter from Nantes, datd the 29th Ultimo, I followed your Excellency to Antwerp to impart the Contents thereof, but on my Arrival there on Friday, I found you had quitted the Town early in the morning. I was much baulked that I was deprived of a few hours conversation; but shoud have followed your Excellency to Rotterdam, had I not been Apprehensive that the same dispatch with which you left One City, might have carried you from the other, and had I not met, at the same time, with a Scotch Dutch Gentleman of the Name of Douglas, who promised to Use his best Endeavours to deliver into your Excellencys Hand any Letter, I might think proper to entrust Him with or return it to me here.
     I accordingly wrote One, which informed your Excellency that the Fier Rodorigue saild from Virginia the 14th. of June and had convoyed 17 Ships to Bordeaux, that She had taken two Ships, one loaded with 370 HHds. of Tobacco and the other a West Indiaman. That Mr. Deane and Mr. Francis arrivd in her, that No News was then had of Monsr. de Ternay, who it was imagind was gone to Quebec, that the people of the States had recovered of their Uneasiness at the loss of Charles Town and were firmly united and that a Ship, which left New London the 28th of June was driven Ashore at Rochelle. Her Letters were Supposed to be Safe, but were not come up. I Know not, Sir, whether this letter has come to hand, and therefore I make this recapitulation.
     I have now to inform your Excellency that a Mr. Appleton of Boston called on me yesterday Morning with Letters, delivered to Him by Mr. Dana for your Excellency. He was instructed to leave one of them with me and convey the others to your Excellency. On the Whole, I thought it more Adviseable as the Gentleman canot fail meeting with your Excellency, That He shoud take the Charge of all, and deliver them into your own hands, especially as I propose going next Wednesday to Boulogne for my Cloaths left there last Summer. I Shall be back again in a fortnight. I have begged Mr. Appleton to make particular Enquiries for your Excellency at Rotterdam, the Hague, and Leyden and of Monsr. de Neufville at >Rotterdam Amsterdam. He Himself proposes to go to One Car or Kaars in the last Mentioned Town, where it is probably He may be heard of. He leaves this place this Morning.
     I wish your Excellency a pleasant Tour to yourself and an Advantageous One to our Country. You will find Commodore Gillon in Holland. He has made use of and altho not printd the Paper sent Him, of which your Excellency has a Copy.
     I have a Letter from London of an Old date, which Informs me, that Mr. Hollis proposes to send me One of the Copies of the Book, He has published relative to his late Friend, so that your Excellency will have an Opportunity of seeing it. I am told it is a fine publication in itself. It will certainly be most Valuable to me on many Accounts.
     Seeing your Excellencys Coach at Antwerp I opened the door, and found a Sword a travelling Book and Some other Things, which I had put in the Box, under the seal, and conveyd into the Hostesses Apartment for Safety. Mr. Appleton will give you a pair of Scisors, which I took with me for fear, they might be purloind.
     I am Sorry your Excellency did not take with you No Maps, I thank your Excellency for the Books, in which I find you have inserted my Name. I have read the first Volume and find in it a short but Excellent description of the Germanic Government and character of Charles the 5th. and the whole made Useful to such as have a general Idea of the Times treated of.
     The Letter to Mr. Wythe and the Report of the Convention are receivd in England.
     I beg to be rememberd to the Young Gentlemen in the most friendly Manner.
     I am with the greatest Respect Sir your Excellencys Most faithful & Obedient Humble servt.
     
      Edm: Jenings
     
    